DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's argument/remarks filed on April 22, 2021, in response to the Non-Final Office Action dated February 19, 2021 and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Han Gim (Reg. No. 62,953) on June 16, 2021.

Claims 1, 2, 5, 8-11, 13, 15, 17, 18, and 20 (renumbered 1-12) are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Han Gim (Reg. No. 62,953) on June 16, 2021.

The application has been amended as follows:
IN THE CLAIMS:


1.	(Currently Amended)	A computer-implemented method for allocating computing resources for workloads having different requirements, the method comprising: 
accessing historical verification test data for the workloads; 
grouping, by a computing device, tasks based on analysis of the workloads based on the requirements;
updating the accessed data by removing data for workloads that are mathematical outliers, wherein the mathematical outliers are those in a top and bottom quartile; 
based on the updated data, determining, for one or more workload groups, resource allocations for a range of test times, wherein the determining comprises for predetermined time intervals in a range from minimum to maximum, determining an amount of resources to be allocated to each of the workload groups[[,]];
discarding changes that negatively impact cost runtime or changes that negatively impact runtime without improving cost 
predicting, based on the resource allocations and historical data, costs for the one or more workload groups, the costs indicative of how much each workload group will cost for current and optimized resource allocations, the costs including resource preparation cost and actual work duration; and
 allocating computing resources in a computing environment based on the predicting.

3. (Cancelled).



6. (Cancelled)

7. (Cancelled)

11.	(Currently Amended)	A system, comprising:
one or more processors; and 
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon that, when executed by the one or more processors, cause the system to perform operations comprising:
accessing historical verification test data for one or more workloads having different requirements; 
grouping tasks based on analysis of the workloads based on the requirements;
updating the accessed data by removing data for workloads that are mathematical outliers, wherein the mathematical outliers are those in a top and bottom quartile; 
based on the test data, determining, for one or more workload groups, resource allocations for a range of test times, wherein an amount of resources is allocated to each of the workload groups from a minimum predetermined time interval to a maximum predetermined time interval [[, and]];
discarding changes that negatively impact cost runtime or changes that negatively impact runtime without improving cost 

 allocating computing resources in a computing environment based on the predicting.

12. (Cancelled)

14. (Cancelled)

16. (Cancelled)

18.	(Currently Amended)	A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the computing device to:
access historical verification test data for one or more workloads having different requirements; 
group tasks based on analysis of the workloads based on the requirements;
update the accessed data by removing data for workloads that are mathematical outliers, wherein the mathematical outliers are those in a top and bottom quartile; 
based on the updated data, determine, for one or more workload groups, resource allocations for a range of test times, wherein an amount of resources is allocated to each of the workload groups for predetermined time intervals in a range from minimum to maximum[[, and]];
discarding changes that negatively impact cost runtime or changes that negatively impact runtime without improving cost 
predict, based on the allocations and historical data, costs for the one or more workload groups, the costs indicative of how much each workload group will cost for current and optimized resource allocations, the costs including resource preparation cost and actual work duration; and
 allocate computing resources in a computing environment based on the predicting.

19.	(Cancelled)

20. (Currently Amended) The computer-readable storage medium of claim 18, further comprising computer-executable instructions stored thereupon which, when executed by the one or more processors of [[a]]the computing device, cause the computing device to generate alerts when predicted resource consumption or runtime exceed predetermined limits.

END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
The prior art of record teaches the general concepts of analyzing historical test data, allocating resources based on the test data, predicting workload costs, and allocating resources based on the prediction (see Bassin et al. 20170139817), as well as grouping tasks based on workload analysis (see Tokappa et al. 10430319), updating data by removing outliers (see Zhang et al. 8499066), and discarding allocation changes that negatively impact runtime (see Zhu et al. in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  
	Claims 1, 11, and 18 are therefore allowed.  Claims 2, 5, 8-10, 13, 15, 17, and 20 are also allowed due to their respective dependence on allowable independent claims 1, 11, and 18.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192